DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a method for constricting tissue that includes the combination of recited limitations in claim 1. The art alone or in combination did not teach wherein gripping tissue at a binding target site with a gripping tool; in a state in which the tissue at the binding target site is gripped with the gripping tool, disposing a snare wire at a position surrounding the binding target site, the snare wire being expanded in a loop shape from a distal end of a snare sheath; pulling, with the gripping tool, the tissue at the binding target site; concurrently with the pulling, pressing the snare wire against tissue around the binding target site at a first position corresponding to the distal end of the snare sheath and one or more second positions, the first position and the one or more second positions being located away from each other along a longitudinal axis of the snare wire; and concurrently with the pulling and the pressing, reducing a size of the loop shape of the snare wire to bind the tissue at the binding target site, while adjusting at least one of the first position and the one or more second positions. The closest prior art of record Raybin et al. (U.S. Patent Publication No. 2014/0378988 A1) fails to disclose the above limitations and would not be obvious to modify because the distal end of the snare sheath is never pressed against tissue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771